DETAILED ACTION
	This office action is in response to the amendment filed on March 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8 of Applicant’s Remarks, filed 03/25/2021, with respect to claims 15-25, 27 and 28 have been fully considered and are persuasive.  
Therefore, the rejection of claims 15-25, 27 and 28 under 35 U.S.C. § 102(a)(1) has been withdrawn. 

Reasons for Allowance
Claims 15-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an arrangement of a magnet-based rotational angle measuring system comprises:
a shielding body arranged between the stationary sensor unit and the drive motor housing part; and an alignment element configured to directly align the stationary sensor unit with respect to the drive motor housing part wherein, the shielding body comprises at least one recess which is configured to have the alignment element extend therethrough.
Dependent claims 16-25, 27 and 28 are considered to be allowable by virtue of their dependencies on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838